Exhibit 10.42

RIVERBED TECHNOLOGY, INC.

2006 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase shares of the Common
Stock of Riverbed Technology, Inc. (the “Company”):

 

Name of Optionee:    «Name» Total Number of Shares:    «TotalShares» Type of
Option:    «ISO» Incentive Stock Option    «NSO» Nonstatutory Stock Option
Exercise Price Per Share:    $«PricePerShare» Date of Grant:    «DateGrant»
Vesting Commencement Date:    «VestDay» Vesting Schedule:    This option becomes
exercisable with respect to the first 25% of the Shares subject to this option
when you complete 12 months of continuous Service from the Vesting Commencement
Date. Thereafter, this option becomes exercisable with respect to an additional
1/48th of the Shares subject to this option when you complete each month of
Service. Expiration Date:    «ExpDate». This option expires earlier if your
Service terminates earlier, as described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2006 Equity Incentive Plan (the “Plan”) and of the
Stock Option Agreement, which is attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

OPTIONEE:     RIVERBED TECHNOLOGY, INC.        By:          Title:     



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC. 2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment

   This option is intended to be an incentive stock option under Section 422 of
the Internal Revenue Code or a nonstatutory stock option, as provided in the
Notice of Stock Option Grant. Vesting   

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.

 

This option will become exercisable in full if not assumed or a new option
substituted, as provided in Section 10.1 of the Plan, or if Section 11.3(d) of
the Plan applies. In addition, this option will become exercisable in full if
the Company is subject to a Change in Control before your Service terminates and
you are subject to an Involuntary Termination within 12 months after that Change
in Control.

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.

 

For purposes of this Agreement, “Cause” means (a) your unauthorized use or
disclosure of the Company’s confidential information or trade secrets, (b) your
material failure to comply with the Company’s written policies or rules,
(c) your conviction of, or plea of “guilty” or “no contest” to, a felony under
the laws of the United States or any State thereof or (d) your gross misconduct.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of (a) your involuntary discharge by the Company (or
the Parent, Subsidiary or Affiliate employing you) for reasons other than Cause
or (b) your voluntary resignation following (i) a change in your position that
materially reduces your level of responsibility or the nature of your functions,
(ii) a reduction in your compensation or (iii) receipt of notice that your
principal workplace will be relocated more than 50 miles.

Term    This option expires in any event at the close of business at Company
headquarters on the day before the seventh anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.) Regular Termination    If your Service
terminates for any reason except death or total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 120 days after your termination date. The Company determines when your
Service terminates for this purpose.

 

2



--------------------------------------------------------------------------------

Death    If you die before your Service terminates, then this option will expire
at the close of business at Company headquarters on the date 12 months after the
date of death. Disability   

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

Leaves of Absence and Part-Time Work   

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
option if the issuance of shares at that time would violate any law or
regulation. Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

3



--------------------------------------------------------------------------------

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

•        Your personal check, a cashier’s check or a money order.

 

•        Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you.

 

•        Irrevocable directions to a securities broker approved by the Company
to sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include withholding shares of Company
stock that otherwise would be issued to you when you exercise this option. The
value of these shares, determined as of the effective date of the option
exercise, will be applied to the withholding taxes. Restrictions on Resale   
You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Transfer of Option    Prior to your death, only you may exercise this option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or a beneficiary designation.    Regardless of any
marital property settlement agreement, the Company is not obligated to honor a
notice of exercise from your former spouse, nor is the Company obligated to
recognize your former spouse’s interest in your option in any other way.

 

4



--------------------------------------------------------------------------------

Retention Rights    Your option or this Agreement does not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause. Stockholder Rights    You, or your estate or heirs,
have no rights as a stockholder of the Company until you have exercised this
option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this option and
the exercise price per share may be adjusted pursuant to the Plan. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions). The Plan
and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. Capitalized
terms not otherwise defined in this Agreement shall be defined as set forth in
the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5